SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 15, 2009 Webster Financial Corporation (Exact name of registrant as specified in its charter) Delaware 001-31486 06-1187536 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Webster Plaza, Waterbury, Connecticut (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (203) 465-4364 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) þ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On October 15, 2009, Webster Financial Corporation (Webster) announced that it had completed the transactions contemplated by the Investment Agreement, dated July 27, 2009, with Warburg Pincus Private Equity X, L.P., (Warburg Pincus) pursuant to which Warburg Pincus invested the remaining $74.8 million of its $115 million investment in Webster through a direct purchase of newly issued common stock, non-voting perpetual participating preferred stock, and warrants. The press release attached hereto as Exhibit 99.1 is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Description 99.1 Press release dated October 15, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. WEBSTER FINANCIAL CORPORATION Date: October 15, 2009 By: /s/ Douglas O. Hart Name: Douglas O. Hart Title: Executive Vice President and Chief Accounting
